Poster, C. J.
(concurring specially) : I concur in the decision of this case. However, I do not feel entirely assured of the correctness of the ruling made in support of the testimony to which objection was taken. Parol testimony of what a party to such an instrument as the one in question knew was included in a stock of mortgaged goods is so nearly like parol testimony to contradict, vary or explain the language used, that I think it would be better to seek justification for its introduction in the established rules of evidence. That justification can be found. The rule that parol testimony is not receivable to contradict or vary instruments of contract applies only in controversies between the parties to the instrument and their privies, and does not apply in controversies between strangers, or in controversies between a party to the instrument on one side and a stranger to it on the other. (2 Whar. Ev., § 923; 2 Tayl. Ev., §§ 817, 818.)
“Nor are strangers to the instrument concluded by its terms, or estopped to show by parol evidence that the contract of the parties is different from what it purports to be on the face of the writing; and as es*189toppels where they exist must be mutual, it follows that in a controversy with strangers to the instrument the parties to it are not themselves estopped to explain or contradict it by parol evidence.” (Strader v. Lambeth, 7 B. Mon. 590.)
The rule referred to is doubtless subject to qualifications, perhaps to exceptions, but it applies as stated to the facts of this case.